DETAILED ACTION
Applicant’s amendments and remarks, filed on 01/19/2021, are fully acknowledged by the Examiner. Currently, claims 1, 3-11 and 13-20 are pending with claims 2 and 12 cancelled, and claims 1, 3, 6-11, 13 and 16-20 amended. The following is a complete response to the 01/19/2021 communication.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Porco on 07/09/2021.

The application has been amended as follows: 
Claim 1, line 5 recites “the flow tube”. Please amend to read as “the gas flow tube”. 
Claim 1, line 10 recites “when inert gas”. Please amend to read as “when the inert gas”.
Claim 1, line 11 recites “the annular space”. Please amend to read as “an annular space”. 
Claim 1, line 13 recites “to mix ambient air”. Please amend to read as “to mix the ambient air”.
Claim 3, line 3 recites “the gas tube”. Please amend to read as “the gas flow tube”.
Claim 10, line 5-6 recites “annular space between the proximal end of the cylindrical augmenter an the gas flow tube”. Please amend to read as “annular space between the proximal end of the cylindrical augmenter and the gas flow tube”.
Claim 11, line 6 recites “the outer tube”. Please amend to read as “the insulating outer tube”. 
Claim 11, line 7 recites “the outer tube”. Please amend to read as “the insulating outer tube”. 
Claim 11, line 9 recites “the housing and outer tube”. Please amend to read as “the housing and insulating outer tube”. 
Claim 11, line 12 recites “the outer tube”. Please amend to read as “the insulating
Claim 11, line 13 recites “the outer tube”. Please amend to read as “the insulating outer tube”. 
Claim 11, line 18 recites “when inert gas”. Please amend to read as “when the inert gas”. 
Claim 11, line 21-22 recites “to mix ambient air”. Please amend to read as “to mix the ambient air”.
Claim 13, line recites “The electrosurgical apparatus of claim 13”. Please amend to read as “The electrosurgical apparatus of claim 11”.
Claim 16, line 5 recites “the outer insulating tube”. Please amend to read as “the insulating outer tube”. 
Claim 18, line 2-3 recites “the outer insulating tube”. Please amend to read as “the insulating outer tube”. 
Claim 19, line 3 recites “the outer insulating tube”. Please amend to read as “the insulating outer tube”. 

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/19/2021, with respect to double patenting rejection of claims 1-20 as being upantentable over claims 1- 29 of co-pending Application No. 15/717,643, now Patent No. US 10,918,433, have been fully considered and are persuasive.  As such, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has updated the search but has failed to find any prior art that would disclose, fairly suggest or make obvious each and every limitation as set forth in the amended independent claims 1 and 11.
 Applicant’s arguments, see Remarks pages 14-17, filed on 01/19/2021, with respect to Lam et al. (WO 2015/059702) have been fully considered and are persuasive. Lam et al. (WO 2015/059702) was found to be deficient in providing a cylindrical augmenter including a distal end and proximal end, the cylindrical augmenter concentrically disposed around the distal end of the gas flow tube, wherein when inert gas flows through the gas flow tube, the cylindrical augmenter is configured to create a Venturi effect to draw ambient air into the annular space between the proximal end of the cylindrical augmenter and the gas flow tube to mix ambient air with the inert gas to increase radical species production in the plasma. Lam et al. discloses a plasma treatment device 100 comprises a nozzle 110, which is interpreted as cylindrical augmenter, to direct the flow of He (inert gas) to an electrode 120 (fig.1A). A chamber 160, which is interpreted as gas flow tube, is provided within the nozzle 110 to provide an auxiliary gas from outside the nozzle 110 to the interior of the nozzle 110 (fig.1A). In contrast, the electrosurgical apparatus of amended claims 1 and 11 include a cylindrical augmenter concentrically disposed around the distal end of the gas flow tube. When inert gas flows through the gas flow tube, the cylindrical augmenter is configured to create a Venturi effect to draw ambient air external to the gas flow tube into the annular space between the proximal end of the cylindrical augmenter and the gas flow tube to mix ambient air with the inert gas surrounding the plasma discharge to increase radical species production in the plasma.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794